Citation Nr: 1722897	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by abnormal bone growth on the forehead, to include as due to herbicide exposure.

2.  Entitlement to VA benefits for birth defects as a child of a Vietnam Veteran.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service in the Army from May 1968 to March 1971, to include service in the Republic of Vietnam from June 1969 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was afforded a videoconference hearing in February 2016 at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

In April 2016, the Board remanded the issues listed in the case caption above for additional evidentiary development.  These issues are now again before the Board.  The Board also remanded the matters of entitlement to service connection for a skin rash on the feet, entitlement to nonservice-connected pension, and entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

In March 2017, the RO issued a rating decision granting service connection for a skin rash on the feet and granting entitlement to nonservice-connected pension.  These issues are, therefore, no longer on appeal and not within the Board's jurisdiction.  The Board's remand as to the PTSD rating was for the purpose of issuing a statement of the case (SOC) in response to the Veteran's notice of disagreement under Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the requisite SOC in April 2017.  The Veteran has not since submitted a VA Form 9 or any statement in lieu of a VA Form 9 to suggest he wishes to perfect the appeal as to this issue.  As such, the matter of whether an increased initial rating is warranted for PTSD is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a disability manifested by abnormal bone growth on the forehead, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Family health issues and birth defects are not disabilities for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits to the Veteran for family health issues and birth defects are not met.  38 U.S.C.A. §§ 1110, 1131, 1805, 1815 (West 2014); 38 C.F.R. §§ 3.303, 3.814 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in the instant case, the law, and not the facts, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran seeks VA benefits for what he has claimed to be premature birth and lifelong skin problems of his daughter.  He claims these issues his daughter faces manifested due to his service in Vietnam in the Vietnam Era and resultant herbicide exposure.  The Veteran's daughter has not filed a claim.

In this case, the Board finds that VA benefits payable to the Veteran for birth defects of his child must be denied as such are not disabilities of the Veteran for VA compensation purposes.  Furthermore, to the extent that it may be suggested, birth defects in offspring do not meet the criteria for loss of use of a creative organ under 38 C.F.R. § 3.350(a)(1).  The closest analogy to the Veteran's claim is the statute and regulation authorizing the award of VA benefits to the offspring of Vietnam veterans for certain disability, but these benefits are granted to the children suffering the disability, not to the veterans.  38 U.S.C.A. §§ 1805, 1815; 38 C.F.R. § 3.814.  The Veteran's daughter, however, has not filed a claim. 

The Board is indeed sympathetic to the Veteran's situation, as well as sympathetic toward any disability of his daughter.  Unfortunately, VA regulations do not contain provisions authorizing benefits paid to veterans for exposure to chemicals resulting in birth defects suffered by members of veterans' families.  Therefore, the Board is without authority to grant benefits to the Veteran, as there is no basis under statutory law.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Therefore, as a matter of law, the claim of entitlement VA benefits for birth defects as a child of a Vietnam Veteran must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to VA benefits for birth defects as a child of a Vietnam Veteran is denied.

REMAND

The Veteran's claim for entitlement to service connection for abnormal bone growth on the forehead, to include as due to herbicide exposure, must again be remanded.  Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Board remanded the matter related to abnormal growth on the forehead for a VA examination and opinion.  In particular, the examiner was to determine whether the Veteran has a disability manifested by abnormal growth on the forehead.  The examiner was directed to the Veteran's February 2016 hearing testimony during which he reported his forehead began to protrude following his active service.  If such a disability was diagnosed, the examiner was to opine whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability began in or is related to his military service, to include as a result of his conceded in-service herbicide exposure.  The examiner was also to note that the absence of treatment in service, while probative, cannot serve as the sole basis for a negative finding and the Veteran's lay contentions must be considered and weighed in the rationale for the nexus opinion.  Moreover, the examiner was put on notice that the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration was still to be given to the Veteran's herbicide exposure.

Following the Board's remand, the Veteran was afforded an examination in November 2016.  The examiner noted the presence of a one centimeter scar on the Veteran's forehead.  In the medical history section, the examiner noted the onset of a lump on the forehead with no pain or discomfort in 1970.  The examiner made no finding as to whether there was any current disability manifested by a protrusion on the forehead.  The examiner then stated, 

The Veteran's c-file lacks objective medical evidence to confirm diagnosis or treatment for Abnormal bone growth of the forehead during military service.  No new evidence was presented on exam.  First mention of Abnormal bone growth of the forehead was in 2009 when initially claimed 38 years post service.  Abnormal bone growth of the forehead is not a conceded diagnosis from exposure to Herbicides while in service.  A nexus is not established.  

The VA examiner did not make a determination as to whether the Veteran has a current disability manifested by abnormal growth on the forehead.  Moreover, the examiner did not account for the Veteran's lay testimony, and made a negative nexus finding without recognizing lay statements or the Veteran's in-service herbicide exposure.  In fact, it appears the examiner only found that the disability claimed was not a presumptive condition, which was already pointed out in the Board's prior remand.  This opinion, therefore, is inadequate and fails to address the questions posed by the Board in April 2016.  VA must obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, this matter must be remanded for an addendum opinion.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All pertinent evidence of record must be made available to and reviewed by the examiner who conducted the November 2016 examination, if available.  
The examiner should identify whether the Veteran has a disability manifested by abnormal bone growth on the forehead.  The examiner's attention is directed to the Veteran's February 2016 hearing testimony that his forehead began to protrude following his active service.  Moreover, with regard to the scar noted in the November 2016 examiner's finding, the examiner should determine whether this is a manifestation of a growth or protrusion of the forehead.

If the Veteran has a disability manifested by abnormal bone growth on the forehead, the examiner should state whether it is as least as likely as not (i.e. 50 percent or greater probability) that the disability began in or is related to his military service, to include as a result of conceded herbicide exposure.

The examiner should provide a well-reasoned rationale supported by the facts as to why the conclusion made was reached.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather, that the evidence of record is so evenly divided that, in the examiner's opinion it is as medically sound to find in favor of the proposition as it is to find against it.

The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


